        Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 1 of 20



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS

AMERICAN ATHEISTS, INC.;
BETTY JO FERNAU;
CATHERINE SHOSHONE;
ROBERT BARRINGER; and
KAREN DEMPSEY,                                                              Plaintiffs,

v.                         Case No. 4:19-cv-00017-KGB

STANLEY JASON RAPERT,
in his individual and official capacity,                                   Defendant.


         PLAINTIFFS’ RESPONSE TO INDIVIDUAL DEFENDANT
           STANLEY JASON RAPERT’S MOTION TO DISMISS

                                   I. Introduction

      Defendant Stanley Jason Rapert is an Arkansas State Senator, required by

law to take the following oath “I, _______, do solemnly swear (or affirm) that I

will support the Constitution of the United States and the Constitution of the State

of Arkansas, and that I will faithfully discharge the duties of the office of _______,

upon which I am now about to enter.” AR Const. Art. 19, § 20. He holds himself

out to the public as an elected official who will fight for citizens’ constitutional

rights. Now he asks the Court to believe that (accepting all of the allegations in the

Complaint as true) a reasonable Senator would not have known that blocking

people from participating in his Senator Jason Rapert Facebook page and Twitter

account based on their viewpoints and religious beliefs is unconstitutional.
        Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 2 of 20



       Senator Rapert, who has sworn to uphold the state and federal constitutions,

is deemed to know the basic rights protected by these documents. A vast body of

constitutional law and commentary discusses the circumstances under which a

public official can and cannot restrict speech and what constitutes the

impermissible establishment of religion. A very highly publicized and growing

body of law specifically finds that social media accounts can be considered

designated public forums and that public officials who use such accounts in

conjunction with their work are acting under color of law. See, e.g., Davison v.

Randall, ___F.3d ____, Case No. 17-2002, 2003 (4th Cir. 2019), Knight First

Amend. Inst. at Columbia Univ. v. Trump, 302 F.Supp.3d 541 (S.D.N.Y. 2018),

One Wisconsin Now v. Kremer, 2019 WL 266292 (W.D. Wisc. 2019). Senator

Rapert continues to block the Individual Plaintiffs after he has been put on notice

by this lawsuit and several others directly on point decided in federal courts.

                           II. Motion to Dismiss Standard

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L.Ed.2d 868

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955,

167 L.Ed.2d 929 (2007)). The claim will survive if “the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is



                                            2
       Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 3 of 20



liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556, 127 S.Ct.

1955). “When ruling on a motion to dismiss, the district court must accept the

allegations contained in the complaint as true and all reasonable inferences from

the complaint must be drawn in favor of the nonmoving party.” Young v. City of St.

Charles, 244 F.3d 623, 627 (8th Cir.2001). A defense of qualified immunity will

be upheld on a motion to dismiss only when the immunity is established on the

face of the complaint. Weaver v. Clarke, 45 F.3d 1253, 1255 (8th Cir.1995).

                               III. Law and Analysis

A.    Personal Liability for Actions Taken Under Color of Law

      “Personal-capacity suits seek to impose personal liability upon a government

officer for actions he takes under color of state law.” Kentucky v. Graham, 473

U.S. 159, 165 (1985). “On the merits, to establish personal liability in a §

1983 action, it is enough to show that the official, acting under color of state law,

caused the deprivation of a federal right.” Id. at 166 (emphasis in original); see

also 42 U.S.C.A. § 1983. Likewise, the Arkansas Civil Rights Act, ARK. CODE

ANN. § 16-123-105, provides a cause of action against an individual who, acting

under color of law, deprives the plaintiff of any right secured by the Arkansas

Constitution. Stoner v. Ark. Dep. of Correction, 983 F.Supp.2d 1074, 1088 (E.D.

Ark. 2013). In construing § 16-123-105, courts look to state and federal decisions

interpreting 42 U.S.C.A. § 1983. Id.



                                           3
        Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 4 of 20



      Here, Plaintiffs seek to impose personal liability on Senator Rapert for

actions taken under color of state law that deprived them of their federal and state

rights to free speech and freedom of religion and to petition the government for

redress of grievances. In moving to dismiss himself in his individual capacity,

Senator Rapert argues that “it would be illogical to find Defendant was acting

under color of state law and then hold him individually liable.” Br. in Sup. Of Mot.

to Dismiss filed Jan. 14, 2019, p. 2. That the Senator fails to see the logic in

permitting a government official to be individually liable for acts he personally

engaged in under color of state law is irrelevant. The law allows the Court to do

exactly that.

      Senator Rapert misstates the holding in Montano v. Hedgepeth, 120 F.3d

844, 848 (8th Cir. 1997), which he cites for the proposition that a defendant cannot

be personally liable for acts taken under color of law. In Montano, an inmate sued

a prison chaplain for allegedly violating his constitutional free exercise rights by

excluding him from certain religious activities at the prison. Id. at 845. The Eighth

Circuit held that the chaplain was not a state actor for purposes of §1983 when he

engaged in an “inherently ecclesiastical function” and therefore the inmate failed to

state a justiciable cause of action under §1983. Id. at 851. The Court noted that the

chaplain could have been personally liable under §1983 had he violated the

inmate’s First Amendment rights when performing non-ecclesiastical tasks



                                           4
        Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 5 of 20



because those acts would have been fairly attributable to the state. Id. Thus,

Montano stands in direct opposition to Senator Rapert’s argument. Federal and

state statutes and a voluminous body of case law establish that an individual is

personally liable for deprivation of constitutional rights committed under color of

law. 42 U.S.C.A. § 1983; ARK. CODE ANN. § 16-123-105; Graham, supra; Davison

v. Randall, ___F.3d ____, Case No. 17-2002, 2003 (4th Cir. 2019); Stoner, supra.

B.    Qualified Immunity

      Qualified immunity “protects government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Burnham v.

Ianni, 119 F.3d 668, 673 (8th Cir. 1997) (internal citation omitted). A public

official seeking to assert qualified immunity bears the burden of proof. Id. at 674.

The official must show that (1) the facts alleged do not establish a violation of a

constitutional right or (2) the constitutional right violated was not clearly

established at the time of the alleged misconduct. Id. at 673. To prevail at this stage

of the proceedings, a defendant must prove entitlement to qualified immunity on

the face of the complaint. Stanley v. Finnegan, 899 F.3d 623 (8th Cir. 2018).

      Senator Rapert asserts that “Plaintiffs’ main areas of relief are for injunctive

relief, which are only cognizable against Defendant in his official capacity.” Br. in

Sup. Of Mot. to Dismiss filed Jan. 14, 2019, p. 2. The assertion is meritless for two



                                           5
       Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 6 of 20



reasons: (1) Plaintiffs request money damages (Compl. Request for Relief p. 56)

and (2) the assertion, for which the Senator cites no authority, is an incorrect

statement of law. Section 1983 and § 16-123-105 allow public officials to be sued

in their individual capacities for injunctive relief and monetary damages. Kentucky

v. Graham, 473 U.S. 159, 165 (1985), 42 U.S.C.A. § 1983; ARK. CODE ANN. § 16-

123-105.

      Davison v. Loudoun Co. Bd. Of Supervisors illustrates the point. The

plaintiff sued the Loudoun County Board of Supervisors, including chair Phyllis

Randall in her individual capacity, for blocking him from the chair’s social media

page. 2017 WL 1929406 (E.D. Va. 2017). Ms. Randall asserted a defense of

qualified immunity. The District Court denied immunity in spite of the fact that

there were no money damages at issue. “Claims for declaratory and injunctive

relief are not affected by qualified immunity.” Id. at *8. The Court later found that

Ms. Randall in her individual capacity was liable for engaging in viewpoint

discrimination in violation of the First Amendment when she banned a county

resident from posting on the webpage. Davison v. Loudoun Co. Bd. Of Supervisors,

267 F.Supp.3d 702 (E.D. Va. 2017). The Fourth Circuit affirmed. Davison v.

Randall, ___F.3d ____, Case No. 17-2002, 2003 (4th Cir. 2019).




                                           6
       Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 7 of 20



       (1) The Complaint clearly sets forth facts establishing a violation of
           constitutional rights.

      On the face of the Complaint, Senator Rapert cannot prove that there was no

violation of constitutional rights. Accepting all facts in the Complaint as true, the

Senator Jason Rapert Facebook page and Twitter account (collectively herein, the

“Accounts”) are designated public forums operated by Senator Rapert under color

of law. The Plaintiffs alleged the following in support of that argument.

      Senator Rapert presents the Accounts to the public as ones that he operates

in his official capacity. Compl. ¶¶ 34, 63, 66. His Facebook page states: “This

page is for communication with constitutents and citizens.” Compl. ¶ 34. The

Twitter page associated with the account is registered to “Sen. Jason Rapert.” and

links to Rapert’s official profile on the Arkansas State Senate’s website. Compl. ¶

63.

      Senator Rapert offers and uses the Accounts as forums for discussion and

debate about community events, as well as his policy positions and official acts.

Compl. ¶ 38. Therefore, the Accounts are instruments of his Arkansas Senate

office, like digital town hall meetings where individual users receive information

about Arkansas government and exchange their views on matters of public

concern. Compl. ¶¶ 2, 38. On the Accounts, Senator Rapert communicates with his

constituents, promotes businesses and events in his district, honors the

accomplishments of constituents, informs users about government job openings in

                                           7
        Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 8 of 20



his district, delivers safety messages, and performs other duties intrinsic to his role

as a state legislator. Compl. ¶¶ 35, 36, 38, 60, 63.

      Because of the way Senator Rapert uses the Accounts, his posts and tweets

have become an important source of news and information for his constituents

about Arkansas state government, and the comment threads associated with the

posts and tweets have become important forums for speech by his constituents.

Compl. ¶¶ 38, 62. The Accounts are accessible to the public at large without

regard to political affiliation or any other limiting criteria. Compl. ¶¶ 37, 65. The

Facebook account has approximately 24,000 likes and a similar number of

followers. Compl. ¶ 37. Posts to the “Sen. Jason Rapert” Facebook page regularly

generate dozens of comments and shares, some of which generate numerous

replies in turn. Compl. ¶ 38. The Senator posts photos on the Accounts that are

related to his official duties. Compl. ¶¶ 35, 36, 60, 61, 63. Senator Rapert’s staff

assists him in maintaining the @jasonrapert account, as he has indicated through

the account itself. Compl. ¶ 64.

      The only users who cannot follow @jasonrapert are those whom the Senator

has blocked. Compl. ¶ 65. The Senator refused to respond to an Arkansas Freedom

of Information Act request that his office produce, among other things, lists of

users banned or blocked from his official social media accounts. Compl. ¶ 67. He

did not claim that the accounts in question were non-governmental and therefore



                                           8
       Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 9 of 20



not within the scope of the statute, but that his Senate office had no such records.

Compl. ¶ 67.

      The Senator provides facially neutral rules for participating in discussion on

his “Sen. Jason Rapert” Facebook page, stating that any user who engages in

“bullying, intimidation, personal attacks, uses profanity or attempts to mislead

others with false information” will be blocked. Compl. ¶ 68. Despite stating that

neutral rules are applied to his social media accounts, Senator Rapert regularly

blocks users who have not violated these rules. Compl. ¶ 69. He has stated that he

blocks people whom he considers “liberal extremists” and that he maintains a

“watch list for blocking.” Compl. ¶¶ 70, 72. He also has stated that he blocks

people who, in his opinion, engage in “ad hominem attacks” or spread what he

considers to be “false information.” Compl. ¶¶ 71, 73. However, the Senator has

not blocked people who agree with his views, even when they use profanity,

disparage others, including the religious beliefs of others, accuse others of crimes,

or encourage people to commit criminal acts. Compl. ¶¶ 74, 75, 76, 77.

      Senator Rapert blocked or banned each of the Individual Plaintiffs from his

Facebook page and/or Twitter account because of their beliefs and the viewpoints

they expressed. Compl. ¶¶ 82-140. None of the Individual Plaintiffs engaged in the

type of speech, e.g. obscenity, child pornography, and fighting words, that has




                                          9
       Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 10 of 20



been held to be exempt from First Amendment free speech rights. Compl. ¶¶ 82-

140; see Burnham v. Ianni, 119 F.3d 668, 674 (1997).

      American Atheists, on behalf of the Individual Plaintiffs, sent a demand

letter to Senator Rapert requesting that the restrictions he had placed on their

ability to interact with his official social media accounts be lifted, but he did not

respond to that request and continues to restrict the Individual Plaintiffs’ ability to

engage in expressive activity by engaging with his official social media accounts.

Compl. ¶¶ 139, 140. Having been blocked or banned, the Individual Plaintiffs

cannot participate in the public forums used by Senator Rapert’s constituents and

other members of the public and, thus, are unconstitutionally restricted from

exercising their rights to free speech, freedom to petition the government for

redress of grievances, and freedom of religion.

      Plaintiff American Atheists, Inc. (“American Atheists”) is a 501(c)(3) civil

rights organization whose members hold numerous sincerely-held philosophies and

worldviews, sharing the belief that there is insufficient evidence to support claims

which assert the existence of any deity. Compl. ¶¶ 141, 142. This shared belief

about a fundamental religious question motivates American Atheists’ members to

speak out against government advancement of religion in general and any specific

religious viewpoint in particular. Compl. ¶ 143. Senator Rapert has blocked

members and volunteers of American Atheists who reside in his district and across



                                           10
       Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 11 of 20



Arkansas and, on multiple occasions, singled out American Atheists and its

members for opprobrium and derision because of their religious viewpoint. Compl.

¶¶ 144, 145.

      These facts and others alleged in the Complaint state claims sufficient to

proceed against Senator Rapert in his individual capacity. The Fourth Circuit Court

of Appeals and two federal district courts have decided cases directly on point,

holding that the interactive portion of a public official’s social media account is a

designated public forum, that the public official using such account is acting under

color of law, and that blocking the plaintiffs’ access to an account was

unconstitutional. Davison v. Randall, ___F.3d ____, Case No. 17-2002, 2003 (4th

Cir. 2019), Knight First Amend. Inst. at Columbia Univ. v. Trump, 302 F.Supp.3d

541 (S.D.N.Y. 2018), One Wisconsin Now v. Kremer, 2019 WL 266292 (W.D.

Wisc. 2019). In addition, the Maine District Court denied a motion to dismiss a

claim arising from blocking on Maine Governor LePage’s Facebook page, finding

that the plaintiffs “plausibly stated a claim for violation of their free speech rights

under the First Amendment.” Leuthy v. LePage, 2018 WL 4134628 *15 (D. Me.

Aug. 29, 2018).

      Paving the way for these decisions, the Supreme Court recognized social

media as a “vast democratic forum” similar to traditional public forums such as

parks. Packingham v. North Carolina, 137 S. Ct. 1730, 1737-36 (2017). Social



                                           11
       Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 12 of 20



media platforms like Facebook and Twitter offer “perhaps the most powerful

mechanisms available to a private citizen to make his or her voice heard” by

permitting citizens to “engage with [their elected representatives] in a direct

manner.” Id. at 1737.

      Senator Rapert argues that the Plaintiffs have means of communication other

than the blocked accounts. However, whether "there are ample alternative modes

of communication" available to a speaker is not a relevant consideration unless the

speech restrictions in question are content-neutral. Members of City Council v.

Taxpayers for Vincent, 466 U.S. 789, 812 (1984); see also McCullen v. Coakley,

___ U.S. ___, 134 S. Ct. 2518, 2529 (2014); Hill v. Colo., 530 U.S. 703, 726

(2000); Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989); Renton v.

Playtime Theatres, 475 U.S. 41, 47 (1986); Perry Educ. Ass'n v. Perry Local

Educators' Ass'n, 460 U.S. 37, 45 (1983); Heffron v. Int'l Soc. for Krishna

Consciousness, 452 U.S. 640, 647-48 (1981); Bowman v. White, 444 F.3d 967 (8th

Cir. 2006). “If restrictions on access to a limited public forum are viewpoint

discriminatory, the ability of a group to exist outside the forum would not cure the

constitutional shortcoming.” Christian Legal Soc'y Chapter of the Univ. of Cal. v.

Martinez, 561 U.S. 661, 690 (2010). The restrictions Rapert placed on his social

media platforms are content-based restrictions.




                                          12
       Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 13 of 20



      The Eighth Circuit, in Bowman v. White, 444 F.3d 967 (8th Cir. 2006), laid

out the applicable standards for traditional public forums, unlimited designated

public forums, limited designated public forums, and nonpublic forums. The Court

indicated that the availability of ample alternative channels of communication was

relevant to the inquiry only in the case of content-neutral time, place, and manner

restrictions on speech in traditional public forums. Id. at 975-76.

      For these reasons, explained at greater length in Plaintiffs’ Brief in Support

of Motion for Temporary Restraining Order and Preliminary Injunction and at the

hearing of that matter, Senator Rapert has failed his burden of proof that he did not

violate a constitutional right of any Plaintiff. Thus, he cannot establish the first

prong of the qualified-immunity test.

      (2) The constitutional rights violated are clearly established.

      Having violated a constitutional right, to sustain a defense of qualified

immunity, a defendant has the burden to prove that he neither knew nor should

have known that the alleged act was unconstitutional. Harlow v. Fitzgerald, 457

U.S. 800, 819 (1982). The test is one of objective reasonableness and the inquiry is

fact-specific. Anderson v. Creighton, 483 U.S. 635, 641 (1987). A court looks at

the “totality of the circumstances.” Ngo v. Storlie, 495 F.3d 597, 603 (8th Cir.

2007). Because a motion to dismiss is decided on the face of the complaint, it is

uncommon for a defendant to prove a qualified immunity defense at this point. See,



                                           13
       Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 14 of 20



e.g., Skrable v. Stodola, 2016 WL 154087 (denying a motion to dismiss based on

qualified immunity because the facts were “murky and disputed” and defendant

failed to prove the defense on the face of the complaint).

       The Eighth Circuit takes a “broad view of what constitutes clearly

established law for the purposes of a qualified immunity inquiry.” Hayes v. Long,

72 F.3d 70, 73 (8th Cir. 1995) (internal quotation and citation omitted). “In order

to determine whether a right is clearly established, it is not necessary that the

Supreme Court has directly addressed the issue, nor does the precise action or

omission in question need to have been held unlawful. In the absence of binding

precedent, a court should look to all available decisional law including decisions

of state courts, other circuits and district courts.” Id. at 74, citing Norfleet v.

Arkansas Dep't. of Human Services, 989 F.2d 289, 291 (8th Cir.1993); see

also Jones v. Coonce, 7 F.3d 1359, 1362 (8th Cir. 1993) (in order for law to be

clearly established for qualified immunity purposes, it is only necessary that

unlawfulness of official's act be apparent in view of preexisting law). “[T]he salient

question is whether the state of the law at the time of an incident provided fair

warning to the defendants that their alleged conduct was unconstitutional.” Gerlich

v. Leath, 861 F.3d 697, 710 (8th Cir. 2017) (internal quotations and citations

omitted, emphasis added).




                                            14
       Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 15 of 20



       Decades of public-forum and viewpoint-discrimination jurisprudence have

established the unconstitutionality of Senator Rapert’s actions. “[A] public forum

may be created by government designation of a place or channel of communication

for use by the public at large for assembly and speech.” Cornelius v. NAACP Legal

Defense and Educ. Fund, Inc., 473 U.S. 788, 802 (1985); see also Perry Educ.

Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45 (1983); Boos v. Berry, 485

U.S. 312 (1988) (illustrating the impermissibility of viewpoint restrictions in

government regulation of speech in public forums); Rosenberger v. Rector &

Visitors of Univ. of Va., 515 U.S. 819, 830 (1995) (a “metaphysical” space can be a

public forum); Surita v. Hyde, 665 F.3d 860, 869 (7th Cir. 2011) (audience time

during city council meetings constituted a designated public forum); Police Dept.

of Chicago v. Mosley, 408 U.S. 92 (1972); 447 U.S. 455 (1980) (First Amendment

prohibits government official from restricting expression because of its message,

its ideas, its subject matter, or its content); Stoner, supra at 1103 (“the right to

exercise First Amendment freedoms without facing retaliation from government

officials is clearly established).

       Based on that precedent, as discussed herein and in Plaintiffs’ Brief in

Support of Motion for Temporary Restraining Order and Preliminary Injunction,

the Fourth Circuit Court of Appeals and two federal district courts have decided

cases directly on point within the past year. Davison v. Randall, ___F.3d ____,



                                           15
       Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 16 of 20



Case No. 17-2002, 2003 (4th Cir. 2019), Knight First Amend. Inst. at Columbia

Univ. v. Trump, 302 F.Supp.3d 541 (S.D.N.Y. 2018), One Wisconsin Now v.

Kremer, 2019 WL 266292 (W.D. Wisc. 2019). Each of these case opinions, as well

as the Leuthy decision, contains a lengthy discussion of Supreme Court and other

precedents establishing that the interactive portion of a public official’s social

media account is a designated public forum and that blocking access is

unconstitutional. “Having opted to create a Twitter account, however, and benefit

from its broad, public reach, defendants cannot now divorce themselves from its

First Amendment implications and responsibilities as state actors.” One Wisconsin

Now, supra at *10. The unconstitutional nature of viewpoint discrimination in

public forums was widely recognized long before these recent cases were decided.

      Senator Rapert cites Harlow v. Fitzgerald, 457 U.S. 800 (1982) for the

proposition that he is entitled to qualified immunity because the matter before the

court is one of “first impression in this Circuit.” Br. in Supp. Of Mot. to Dismiss,

p. 2. However, Harlow does not state that to be clearly established and thus defeat

a qualified immunity defense, statutory or constitutional rights must have been

decided in the federal circuit in which the case was filed. Nor does Harlow say that

a judicial ruling must arise from the same factual circumstances in order to clearly

establish a right. The “clearly established” standard is broader than that.




                                          16
       Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 17 of 20



      For example, in Burnham, supra, the Eight Circuit held that a reasonable

official would have known that the alleged status of a school display case as a

nonpublic forum did not mean that plaintiffs’ rights to freedom of expression were

not clearly established. 119 F.3d 668. There were no “display case” precedents at

the time. The Court relied on cases involving uses of other types of nonpublic

forums by state actors to decide that the defendants should have known that their

acts in removing the plaintiffs’ photographic expressions from the display case

violated the First Amendment.

      Harlow explains that the qualified immunity defense reflects an attempt to

balance the “rights of citizens” against “the need to protect officials who are

required to exercise discretion and the related public interest in encouraging the

vigorous exercise of official authority.” Id. at 800. Here, Senator Rapert’s actions

in blocking the Individual Plaintiffs from participation in the public discourse on

his Facebook page and Twitter account does not serve the “public interest in

encouraging the vigorous exercise of official authority.” To the contrary, the

blocking serves no public interest at all.

      At the hearing on Plaintiffs’ Motion for Temporary Restraining Order and

Preliminary Injunction, counsel introduced the Declaration of Jason Rapert. The

Declaration cannot be part of the argument on a Motion to Dismiss, but even if the

Court were to consider it, the Declaration does not support Senator Rapert’s



                                             17
       Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 18 of 20



position. He stated, “a quick look at the comments and replies on any of my social

media profiles shows numerous comments of individuals expressing disagreement

with my beliefs.” Plf. No. 1 ¶ 14. He offers no explanation as to why the Individual

Plaintiffs were blocked or what “public interest” could be served by allowing

certain individuals to participate in these forums while blocking others. In fact, he

describes a scattershot approach to enforcing his rules. Plf. No. 1 ¶ 15. He states

that he “take[s] action against anyone who engages in bullying, intimidation,

personal attaches, uses profanity, or attempts to mislead others with false

information” (Plf. No. 1 ¶ 14) and then in the next paragraph states that he does not

have time to search through each and every comment for those that violate his

standards. (Plf. No. 1 ¶ 14). The Senator’s standards themselves do not provide

adequate protection of constitutional and statutory rights, but the fact that he

applies them in a discriminatory fashion makes his conduct even more egregious.

      Moreover, Harlow did not arise from a motion to dismiss, but of a denial of

summary judgment. The parties had engaged in “exhaustive” discovery that the

defendant claimed “adduced no direct evidence of his involvement in any wrongful

activity.” Id. at 803. Although the qualified immunity inquiry uses an objective

standard, determination of the reasonableness of an official’s conduct must occur

in the context of the surrounding facts and circumstances. Even in Harlow, where

the parties had engaged in extensive discovery, the Court declined to render



                                          18
       Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 19 of 20



judgment and remanded to the District Court, which was “more familiar with the

record so far developed and . . . better situated to make any such further findings as

may be necessary.” Id. at 820.

      It is Senator Rapert’s burden to prove that no clearly established rights were

violated by his action to block the Individual Plaintiffs and members of the

American Atheists, a burden clearly not met at this early stage in the proceedings.

In light of the long history of relevant jurisprudence and the recent and highly

publicized cases directly on point, a reasonable Senator would know that she or he

cannot block individuals from public discourse on official social media accounts

based on their viewpoints and/or religious affiliation. The Senator has not proved

otherwise. On the face of the Complaint and in light of longstanding and recent

jurisprudence, Senator Rapert has had “fair warning” that his actions are

unconstitutional.

                                  IV. Conclusion

      For the reasons stated herein and in Plaintiff’s Complaint and Motion for

Temporary Restraining Order and Preliminary Injunction and Brief in Support,

Defendants’ Motion to Dismiss as to Stanley Jason Rapert Individually should be

denied.




                                          19
Case 4:19-cv-00017-KGB Document 20 Filed 01/28/19 Page 20 of 20



                                Respectfully submitted,

                         By:    Philip E. Kaplan
                                Ark. Bar No. 68026
                                pkaplan@williamsanderson.com
                                Bonnie Johnson
                                Ark. Bar No. 2005165
                                bjohnson@williamsanderson.com
                                Williams & Anderson, PLC
                                111 Center St.
                                Little Rock, AR 72201
                                P: (501) 859-0575
                                F: (501) 372-6453

                                Counsel for Plaintiffs

                                Of Counsel:
                                Geoffrey T. Blackwell
                                N.J. Bar No. 120332014
                                Pa. Bar No. 319778
                                American Atheists, Inc.
                                718 7th St. NW
                                Washington, D.C. 20001




                               20
